COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


THE BAUER PARTNERSHIP, INC.

                           Appellant,

v.

WILKERSON CONSULTING, INC,

                            Appellee.

§

§

§

§

§

No. 08-03-00453-CV

Appeal from the

192nd  Judicial District Court

of Dallas County, Texas

(TC#02-07834-K)

M E M O R A N D U M    O P I N I O N


	Pending before the Court is the parties' joint motion to vacate the judgment and
dismiss case with prejudice pursuant to Tex. R. App. P. 42.1(a)(2), which states:
	(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:
 
		(2)  By Agreement.  In accordance with an agreement signed by the parties or
their attorneys and filed with the clerk, the court may: .               .               .

	The Appellant and Appellee have complied with the requirements of Rule 42.1(a)(2).
The parties have requested that the Court grant their motion to vacate the trial court judgment
and dismiss the case with prejudice pursuant to Texas Rules of Appellate Procedure Rule
43.2(e).  Tex. R. App. P. 43.2(e) provides that the appellate court may vacate the trial court's
judgment and dismiss the case.  The Court has considered this cause on the parties' motion
and concludes the motion should be granted and the trial court's judgement be vacated and
the cause be dismissed with prejudice pursuant to the terms of their settlement agreement. 
We therefore vacate the judgment of the trial court and dismiss the case with prejudice.  
March 17, 2004
						_______________________________________
						RICHARD BARAJAS, Chief Justice


Before Panel No. 3 
Barajas, C.J., Larsen, and Chew, JJ.